IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               October 24, 2007
                                No. 06-41769
                             Conference Calendar           Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JAVIER PINEDA-GONZALEZ

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:06-CR-415-4


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Javier Pineda-Gonzalez appeals from his conviction of conspiring to
transport undocumented aliens within the United States. He contends that he
was entitled to a downward adjustment to his guideline offense level for minor
participation and acceptance of responsibility.
      The presentence report indicated that Pineda-Gonzalez was a brush guide
who helped conduct a group of 15 undocumented aliens into the country on a
hike that lasted three days and three nights. He was in the cab of the pickup

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41769

used to transport the aliens when it was stopped. One alien saw Pineda-
Gonzalez speaking on a cell phone while in the pickup, and Pineda-Gonzalez had
the telephone number of coconspirator Arturo Garcia-Gonzalez in his wallet.
Pineda-Gonzalez was held accountable only for the aliens transported in the
pickup truck on May 18, 2006. As to that criminal episode, the district court's
finding that he was not a minor participant is not clearly erroneous. See United
States v. Garcia, 242 F.3d 593, 598 (5th Cir. 2001); United States v. Valencia, 44
F.3d 269, 272 (5th Cir. 1995).
      Pineda-Gonzalez pleaded guilty after his trial had been underway for two
days. The district court’s determination that Pineda-Gonzalez had not accepted
responsibility for his offense was not without foundation. See United States v.
Sanchez-Ruedas, 452 F.3d 409, 414 (5th Cir.), cert. denied, 127 S. Ct. 315 (2006).
      AFFIRMED.




                                        2